DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claim(s) 1, 2, 6-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,344,626 B2 Silverstein et al in view of US 2019/0067348 A1 Yamasaki.
2:	As for Claim 1, Silverstein et al depicts in Figure 1 and teaches in Column 3, Lines 1-31 A camera system comprising: a body including an imager element (26); a shutter associated with the imager element (26) and configured to generate sequential exposures (low resolution video frames) of selected durations (Column 1, Lines 47-67; the body including a controller (10) connected to the imager element (26) and to the shutter;  the controller (10) and shutter operable to generate a first sequence of images (low resolution frames), each of a first duration and having a gap between sequential images (frame rate) (Figure 2 and Column 4, Lines 56-67); and the controller (10) and shutter operable to generate a second image high resolution frames) of a second duration during one of the gaps. However, Silverstein et al does not teach that the first duration and second duration are different from each other.
Yamasaki teaches in Paragraphs [0031, 0035 and 0036] a camera system that can capture both video image frames and still image frames and teaches it is advantageous to have the still image frames and video frames have different shutter speeds in order to improve image quality and produce a high-quality moving image without a riffling feeling in a frame-by-frame playback.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the first and second durations of the first and second images of Silverstein et al to have different shutter speeds as taught by Yamasaki in order to improve image quality and produce a high-quality moving image without a riffling feeling in a frame-by-frame playback.
3:	As for Claim 2, Yamasaki further teaches in Paragraphs [0031, 0035 and 0036] wherein the second duration (1/1000 of a second) is less than the first duration (1/60th of a second).
4:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 8 since the cited range is included within the cited range of Claim 8.
5:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 8 since the cited range is included within the cited range of Claim 8.
6:	As for Claim 8, Silverstein et al teaches in Column 4, Lines 56-67 including generating a sequence of second images (still image frames) at every nth gap (every 4th image is a still image) between first images (low resolution video frames), and n is an integer 2 or greater.
7:	As for Claim 9, Claim 9 is rejected for reasons discussed related to Claim 11 since the cited range is included within the cited range of Claim 11.
8:	As for Claim 10, Claim 10 is rejected for reasons discussed related to Claim 11 since the cited range is included within the cited range of Claim 11.
9:	As for Claim 11, Yamasaki further teaches in Paragraphs [0031, 0035 and 0036] wherein the second duration (1/1000th of a second) is between 1/5 and 1/10 the first duration (1/60th of a second).
10:	As for Claim 12, Silverstein et al teaches on Column 9, Lines 56-65 wherein the first sequence is a video with a frame rate of one of 24 FPS, 30 FPS, 60FPS, and 120FPS. Furthermore, as discussed in the rejection of Claim 1, Yamasaki further teaches in Paragraphs [0031, 0035 and 0036] the second duration is at most 1/250 second (1/1000th of a second).
11:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 1.
12:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 2.
13:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 6.
14:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 7.
15:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 8.
16:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 10.
17:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 11.
18:	Claim(s) 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,344,626 B2 Silverstein et al in view of US 2019/0067348 A1 Yamasaki further in view of Official Notice.
19:	As for Claim 3, Claim 3 is rejected for reasons discussed related to Claim 5 since the cited range is included within the cited range of Claim 5.
20:	As for Claim 4, Claim 4 is rejected for reasons discussed related to Claim 5 since the cited range is included within the cited range of Claim 5.
21:	As for Claim 5, Silverstein et al teaches on Column 3, Lines 46-65 wherein the first sequence of images (low resolution video frames) is obtained at a first selected frame rate (1/60th of a second) having a first image period (time period between successive low resolution video frames) between initiation of sequential images (low resolution video frames). Silverstein et al in view Yamasaki teaches capturing a low resolution video stream with high resolution images captured between frames during the period after the video frame was captured. Furthermore, Silverstein et al in view Yamasaki the exposure settings can be changed based on the luminance (Paragraphs [0031]) conditions in order to perform an automatic exposure. However, does not teach wherein the first duration (exposure time of low resolution image) is at least half of the image period.
Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to allow the exposure time of a video frame captured during a frame rate of 60 FPS to be at least half of the frame period (or greater than 1/30th of a second) in order to enable the camera system to capture an adequate amount of light in a low light environment in order to improve image quality in low light environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the camera system of Silverstein et al in view Yamasaki to set the exposure time for the frames of low resolution video to a value of at least ½ the frame period in order to enable the camera system to capture an adequate amount of light in a low light environment in order to improve image quality in low light environments.
22:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 27, 2022